Title: From George Washington to Samuel Tucker, 7 August 1776
From: Washington, George
To: Tucker, Samuel



Sir
New York August 7th 1776

I have received repeated informations that a Number of persons known to be inimical to the Cause of the American States, or of a Suspicious Character have lately removed from this and other Places into the County of Monmouth in New Jersey, with intent no doubt from its Situation, of Communicating with and

Aiding our Enemies: All those of Similar Characters on Long Island and the Other Counties adjacent to this place will be secured by Tomorrow Morning and I must urge the Necessity of your Congress adopting the same measure in all those parts of your province which are most contigious to the Enemy there are some also, of very Dangerous Characters who I am informed are Lurking in the Neighbourhood of Hakansack and what they call the English Neighbourhood particularly Benjamin Hugget, & Fredrick Rhinelander this Measure is now become the more Necessary as from the Inteligence I have this day recieved there is the greatest reason to beleive that the Enemy intend to begin their operations in a very few days, and that with a very powerfull force; for not only a Considerable part of the foreign Troops, the British Guards and an additional Number of Scottish Troops, are lately arrived at Staten Island, but the Army from the Southward Under Genl Clinton Also Joined them last Thursday; and the remainder of the foreign Troops have been spoke with on the Coast & are momently Expected this must also urge the Absolute necessity of your Congress Instantly Adopting some Effectual Measures for Compleating the Troops Voted, and for affording every other reinforcement to this place that is in their power, by detaching a Considerable body of the Militia or in such other maner as will be more effectual Of the 3300 voted by your State we have but 1450, & in the same Proportion from the other Colonies so that you will easily conceive what an Alarming Situation we are in As the Harvest is now over & the Militia engaged most chearfully to return if necessary I persuade myself they will readily turn out upon a Representation being made to them of the necessity, What from a Difficiency of the old Regiments Sickness, and the Failure of new Levies we are in Danger of being outnumber’d by the Enemy at least doubly if not more—the Consequences may be fatal unless prevented by the Spirit of the Country I have despatched Expresses to Connecticut to call in their Militia immediately with their Arms Blankets & what Amunition they have, as the supply here to Suit their Guns is attended with much Difficulty & Delay. I must beg your Attention to the same Circumstance as far as the Situation of Things will admit but so as not to hinder from marching those who cannot come so provided. I am &ca.
